Citation Nr: 9912353	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-18 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left ankle fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO rating decision that denied an 
increased evaluation for residuals of a left ankle fracture 
(rated 10 percent under diagnostic code 5271).  The veteran 
submitted a notice of disagreement in April 1997, and the RO 
issued a statement of the case in May 1997.  The veteran 
testified at a hearing and submitted a substantive appeal in 
June 1997.


FINDINGS OF FACT

Residuals of a left ankle fracture are manifested primarily 
by considerable pain on motion, stiffness, and a noticeable 
limp that produce functional impairment equivalent to marked 
limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for residuals of 
a left ankle fracture are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.71, Plate II, 
4.71a, Code 5271 (1998).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from December 1943 to April 
1946.

Service medical records reveal that the veteran sustained a 
left ankle fracture and abrasions in 1944 when the metal end 
of a glider tow rope, which was dropped from a plane, struck 
the veteran's left ankle.  The veteran underwent medical 
treatment for the fracture and casting of his ankle, followed 
by whirlpool treatments.

An April 1946 RO rating decision granted service connection 
for the veteran's left ankle condition, and assigned a zero 
percent evaluation effective from April 1946.  This rating 
decision was confirmed in November 1948.

A January 1987 RO rating decision continued the 
noncompensable evaluation for residuals of a left ankle 
fracture.

The veteran underwent a VA examination in March 1987.  A 
report of this examination revealed that the range of motion 
of the left ankle was accomplished with dorsal flexion to 15 
degrees and with plantar flexion to 40 degrees.  A February 
1989 RO rating decision confirmed the noncompensable 
evaluation.

The veteran testified at a hearing in November 1989 that he 
has a sharp pain, severe, in his left ankle that interferes 
with his ability to walk and that he experiences numbness in 
his left leg.

The veteran underwent a VA examination in December 1989.  A 
report of this examination revealed that the range of motion 
of the left ankle was accomplished with dorsal flexion to 
only 5 degrees and with plantar flexion to 25 to 30 degrees.

The RO hearing officer's decision in December 1990 and a 
subsequent rating decision granted a 10 percent evaluation 
under diagnostic code 5299-5271, effective from December 
1988, and noted evidence in the record showing moderate 
limitation of range of motion secondary to pain and 
tenderness.

The veteran underwent a VA examination in June 1992.  A 
report of this examination revealed that the range of motion 
of the left ankle was accomplished with dorsal flexion to 15 
degrees and with plantar flexion to 45 degrees.  The 
examiner's impression was degenerative joint disease, left 
ankle.

RO rating decisions in July 1992 and in December 1992 
confirmed and continued the 10 percent evaluation for 
residuals of a left ankle fracture.

The veteran underwent a VA joints (orthopedic) examination in 
June 1995.  The veteran reported that the pain was usually 
worse with weight bearing on the left foot and was very 
stiff, especially in the morning.  A report of this 
examination revealed that the range of motion of the left 
ankle was accomplished with dorsal flexion to 5 degrees and 
with plantar flexion to 5 degrees.  The examiner found marked 
stiffness, both extension and flexion of ankle, and mild 
tenderness.  The examiner also noted no swelling, no redness, 
no deformities, no Homa's sign, and no pitting edema; sensory 
with pinprick was intact; and pedal pulse was intact.

A June 1995 RO rating decision continued the 10 percent 
evaluation for residuals of a left ankle fracture.
 
The veteran underwent a VA joints examination in March 1997.  
The veteran reported considerable amount of pain and 
stiffness in his left ankle, with a noticeable limping 
motion.  The veteran also reported problems with stair 
climbing, and stating that his ankle was unstable and that he 
uses a cane outside on rough ground.  A report of this 
examination revealed that the range of motion of the left 
ankle was from 90 degrees of dorsiflexion to 100 degrees of 
plantar flexion; that there was no inversion or eversion in 
the foot and ankle being in a neutral position; that 
sensation and circulation were normal; and that there was no 
loss of skin, no areas of tenderness, and no crepitation; the 
ankle within its limits of motion was stable.  The examiner's 
impression was post fracture arthralgia left ankle.

An April 1997 RO rating decision and subsequent rating 
decisions continued the 10 percent evaluation for residuals 
of a left ankle fracture.

The veteran testified at a hearing in June 1997 to the effect 
that he has pain on motion and cannot walk without pain, and 
that he has swelling in his left ankle and numbness after 
prolonged use.


B. Legal Analysis

The veteran's claim for a higher evaluation of residuals of a 
left ankle fracture is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent rating requires marked 
limitation of motion, and is the maximum rating under this 
diagnostic code.  38 C.F.R. § 4.71a, Code 5271.

The standard ranges of motion of the ankle are 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

In this case, VA examinations in 1997 and 1995 report that 
the range of motion of the veteran's left ankle was limited 
to a total arc of 10 degrees, from 90 degrees to 100 degrees, 
or from 5 degrees dorsiflexion to 5 degrees plantar flexion, 
respectively.  The Board notes these ranges of motion are 
well below the standard ranges of motion.  The evidence also 
reflects that the veteran had considerable pain and marked 
stiffness of his left ankle, as well as a noticeable limp, 
that gave him problems with stair climbing and with weight 
bearing on his left foot.  Pain may provide a basis for a 
compensable disability rating.  Smallwood v. Brown, 10 Vet. 
App. 93, 98 (1997).  The Board has carefully considered the 
veteran's testimony to the effect that he has functional 
impairment from pain that interferes with his ability to 
walk, and of swelling and numbness after prolonged use.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Although a VA examiner noted that the veteran suffered from 
degenerative joint disease in his left ankle in 1992, all x-
rays taken of the veteran's left ankle since then show no 
evidence of degenerative joint disease.  A common 
manifestation of arthritis in an affected joint or joints is 
limitation of motion. VAOPGCPREC 9-98.  After consideration 
of all the evidence, including the veteran's testimony and 
regulatory provisions, as well as DeLuca v. Brown, 8 Vet. 
App. 202 (1995), dealing with functional impairment caused by 
pain, the Board finds that residuals of the veteran's left 
ankle fracture are manifested primarily by considerable pain 
on motion, stiffness, and a noticeable limp that produce 
functional impairment equivalent to marked limitation of 
motion.

The veteran's residuals of a left ankle fracture are 
currently evaluated as 10 percent disabling under diagnostic 
code 5299-5271.  There is no evidence in the record that 
residuals of a left ankle fracture include ankylosis.  Nor 
does the evidence reveal that the veteran's service-connected 
disabilities presents exceptional or unusual circumstances to 
warrant referral of the case to the RO to consider the 
assignment of a rating on an extraschedular basis.  38 C.F.R. 
§§ 3.321(b)(1).  In light of all evidence of record, the 
Board finds that the veteran's present level of disability 
and functional loss due to considerable pain on motion more 
nearly approximate the criteria for a 20 percent rating under 
diagnostic code 5271.  Accordingly, a rating of 20 percent is 
warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).



Having considered all the evidence, the Board finds that it 
preponderates in favor of an increased evaluation. Under the 
circumstances, the veteran prevails as to his claim. 


ORDER


A 20 percent rating is granted for residuals of a left ankle 
fracture, subject to the regulations applicable to the 
payment of monetary awards.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

